Citation Nr: 1120381	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD) from May 1, 2002 through August 22, 2006.

2.  Entitlement to a disability rating in excess of 70 percent for service connected PTSD from August 22, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2002, September 2005, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Washington, DC.  Jurisdiction is currently with the RO in Los Angeles, California.

The Veteran testified at a hearing before a former Veterans Law Judge in July 2006, and a transcript of this hearing is of record.  In September 2010, the Veteran was informed of her right to request a new hearing before a current member of the Board, but she has failed to respond.  

In March 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration, the Veterans Center, and other treatment providers, as well as to afford the Veteran a new VA psychiatric examination.  The action specified in the March 2007 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has submitted additional evidence since her case has been certified for appeal, but has waived RO review.  


FINDINGS OF FACT

1.  From May 1, 2002, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships

2.  The Veteran's PTSD does not result in total occupational and social impairment due to symptoms such as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for the Veteran's service connected PTSD from May 1, 2002 through the present have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a disability rating in excess of 70 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was granted entitlement to service connection for PTSD in a November 2002 rating decision and was assigned an initial 30 percent disability rating effective May 1, 2002.  In September 2005, the Veteran's disability rating was increased from 30 percent to 50 percent effective May 1, 2002.  In an April 2010 rating decision, a 70 percent disability rating was assigned from August 22, 2006.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2010).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

The Veteran was afforded a VA examination in November 2002.  At the examination, the Veteran described a sexual assault that occurred while she was in service.  She reported that she has been angry and ashamed since this incident.  She described nightmares, intrusive thoughts and images, anxiety attacks and phobias triggered by things that remind her of the assault, paranoia, hypervigilance, an exaggerated startle response, and major depression.  She reported that she feels very isolated and estranged from others and has no social life.  She experiences episodes of anger and outbursts.  She has times when she does not get out of bed, bathe, or take care of her minimal basic needs.  She does not leave her house for days at a time.  She reported that she had not worked since 1995 following a head injury in 1993, but that she has started to go back to school.  

The examiner described the Veteran as very anxious and tearful.  She had difficulty finding words at times and recalling events and specific dates.  However, she was well oriented and her speech and thought processes were organized and clear.  She denied any hallucinations; delusions; inappropriate, obsessive, or ritualistic behavior; or suicidal or homicidal ideations, although she did state that in the past she has had thoughts of harming herself.  In general, her immediate, short, and long term memory was intact, but her attention and concentration appeared somewhat impaired.  She denied general panic attacks, but reported anxiety associated with specific situations.  She also stated that she is paranoid and suspicious of men.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  

VA treatment records, as well as records from the Vet Center, show that the Veteran has continued to receive therapy on a regular basis for her psychiatric problems since 2002.  These records document complaints of depression, isolation and social withdrawal, relationship problems, anxiety and panic attacks, difficulty managing stressful situations, difficulty sleeping, poor hygiene, impaired impulse control, impaired judgment, poor memory and concentration, obsessive behaviors, and irritability.  

Records from the Social Security administration show that in 1993, the Veteran sustained a head injury that resulted in cognitive impairment and mood disturbances, as well as a seizure disorder, headaches, and other health problems.  

In July 2005, the Vet Center counselor treating the Veteran submitted a letter supporting the Veteran's claim.  She noted that the Veteran was pleasant and well mannered, but reserved and guarded.  The Veteran pauses before responding to questions as though she has difficulty generating thoughts and is searching for words.  When in a normal conversation, the Veteran is engaging, well-spoken, and thoughtful, but when stressed or pressured, she has difficulty articulating her thoughts, becomes confused and irritated, and may lash out inappropriately.  The Veteran reports that she can tell from the response she receives from others that her speech is often illogical or irrelevant.  She also reports self neglect, including poor hygiene, and difficulty getting out of bed four out of seven days a week.  She experiences intrusive thoughts and fleeting suicidal ideations.  The Veteran engages in compulsive and obsessive behavior that disrupts her day and prevents her from completing tasks, such as regularly checking her doors and windows to be sure they are locked.  The Veteran's counselor noted that she has done well academically with her college classes, but has had difficulty adapting to the expectation in upper level classes that the student will be more independent and build on cumulative knowledge.  She sometimes inappropriately demands that her professors respond immediately to her need for further explanation.  The Veteran's PTSD symptoms also create social difficulties, as the Veteran may at appear at time to be calm and approachable, but other times exhibits irritability and angry outbursts.  The Veteran has few friends and her relationships with her daughter and her significant other are at times tumultuous.  

The Veteran has also submitted a number of statements in support of her claim and testified at a hearing before a member of the Board in July 2006, describing the present effects of her in-service assault.  She has reported that it is difficult for her to adapt to work or school settings.  In particular, she has problems with those in authority.  She has difficulty concentrating and understanding complex instructions or abstract ideas. She is hypervigilant, with an exaggerated startle response.  She also described frequent nightmares and difficulty sleeping, as well as daytime flashbacks.  The Veteran reported that she feels anxious almost all of the time and is often so depressed that she has difficulty getting out of bed in the morning and neglects her hygiene and personal appearance.  She has occasional thought of suicide.  She has no long term friendships.  She has stated that although she wants friends, she finds it hard to relate to others and her interactions with them are impaired by her suspicion, anxiety, and flattened affect, as well as the fact that she has difficulty communicating clearly and directly.  

In February 2010, the Veteran was afforded another VA examination, which involved both an interview with the Veteran and a comprehensive review of the claims folder.  At the interview, the Veteran reported that he had obtained her B.A. in 2007 and in March 2007, secured a full time job.  While she noted that she has communication problems, she believed that the job was going well.  She also reported that she had married her boyfriend of many years.  She stated that her husband is patient and kind, but that the symptoms of her PTSD interfere with her relationship, particularly her ability to be emotionally and sexually intimate.  She also described difficulty relating to her two daughters.  The Veteran reported talking on the phone to some friends from college, but appeared to have limited involvement in social or leisure activities.  

The Veteran complained of sleep disturbances, daily recurrent memories of her military sexual trauma, feelings of detachment and estrangement from others, irritability and angry outbursts, and difficulty concentrating.  She reported that she is suspicious, anxious, and jumpy.  

On examination, the Veteran's mood and affect were somber, serious, and at times, tearful.  However, the Veteran was alert and well oriented, with logical, coherent thought processes.  There was no evidence of hallucinations or suicidal or homicidal ideations.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  The examiner characterized the Veteran's PTSD as chronic and moderately severe, with daily symptoms and ongoing social/interpersonal impairment.  However, the examiner noted that the Veteran has worked through much of her experience of PTSD, with the period of unemployment from 1995 through 2007 related to the effects of her post-service head injury.  

Based on the above evidence, the Board finds that a disability rating of 70 percent, but no higher is warranted for the entire period on appeal from May 1, 2002 through the present.  

The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Veteran appears to suffer from nearly continuous anxiety and depression.  The evidence of record shows that the Veteran frequently suffers from periods of depression so severe she is unable to get out of bed and perform basic daily activities such as attending to her personal hygiene.  She performs obsessive-compulsive rituals that interfere with her ability to complete daily activities.  She has few long term interpersonal relationships and those she does have appear to be troubled by conflict and a lack of emotional intimacy.  When stressed or pressured she has difficulty communicating logically or relevantly and may lash out inappropriately in confusion and irritation.  She regularly experiences severe sleep disturbances, intrusive thoughts, and concentration difficulties.  While the Veteran has succeeded in completing her college degree and obtaining full time employment, the Veteran's many years of counseling appears to have had only limited effectiveness, if any, in improving her interpersonal skills and relieving her emotional distress.  

However, while the effects of the Veteran's PTSD are significant, they do not result in total occupational and social impairment.  There is no evidence that the Veteran suffers from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  There is no evidence that the Veteran's disability has resulted in legal problems for the Veteran or that she has required hospitalization.  During most of the period on appeal, the Veteran was either successfully completing a B.A. degree or working full time.  Accordingly, the Board finds that a 100 percent disability rating is not warranted for any period on appeal.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular

The Board has also considered whether the Veteran's acquired psychiatric disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria for rating acquired psychiatric disabilities, including PTSD, reasonably reflect the Veteran's disability level and symptomatology.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

The Board notes that VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Here, the Veteran has been unemployed during part of the period on appeal.  However, the evidence of record, including SSA records and VA examinations shows that this was due at least partially to the Veteran's non-service connected head injury, which necessitated a lengthy period of recovery, and in part to the fact the Veteran was attending school to obtain her B.A. degree during much of the period on appeal.  During the period that the Veteran was taking classes, it appears that she maintained good grades and was able to meet her academic obligations.  At the time of the February 2010 VA examination, the Veteran had been employed since March 2009 and indicated that despite some difficulties, she thought that the job was going well and that she was not in danger of losing her job.  

Based on the above, the Board finds that the evidence is insufficient to support a finding that the Veteran's service connected disabilities alone, without considering any non-service connected disabilities, are of such severity that she is incapable of finding or maintaining substantially gainful employment,  Accordingly, entitlement to a total disability rating based on individual unemployability is not warranted for any period on appeal.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in May 2002 and April 2007.  These letters informed the Veteran of what evidence was required to substantiate her claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, some of these notice letters were not provided to the Veteran prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the April 2007 notice letter not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an April 2010 rating decision and a supplemental statement of the case issued in April 2010.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The Board is also aware of the Court's clarification of VCAA notice required for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  However, although the issue before the Board is whether the Veteran's PTSD is properly rated, the appeal arises from a grant of entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as well as VA, SSA, and private treatment records.  The Veteran was also afforded VA examinations in November 2002 and February 2010.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Based on the above, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a 70 percent disability rating from May 1, 2002 for the Veteran's service connected PTSD is granted.

Entitlement to a disability rating in excess of 70 percent for the Veteran's service connected PTSD for any period on appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


